MEMORANDUM **
Cesar Cortez-Estrada appeals from his guilty-plea conviction for possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(B)(vii), and assault on a federal officer with a dangerous weapon, in violation of 18 U.S.C. § 111(a), and enhanced by 18 U.S.C. § 111(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cortez-Estrada contends that his guilty plea to the assault claim was not knowing and voluntary because of ineffective assistance of counsel. Because the record is insufficiently developed, we decline to consider this claim on direct appeal. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000).
Cortez-Estrada also contends that his guilty plea for assault on a federal officer with a dangerous weapon was not knowingly made because he did not understand the elements of the charge of assaulting a federal officer. We hold that he was informed of the crime’s elements and that the plea was therefore valid. See Brad*447shaw v. Stumpf, 545 U.S. 175, 183, 125 S.Ct. 2398, 162 L.Ed.2d 143 (2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.